Citation Nr: 1008746	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  05-26 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for left knee anterior cruciate ligament 
deficiency with removal of medial meniscus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1989 to July 1996. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In April 2009, the Board returned the case for 
additional development and the case has been returned for 
further appellate review.  


FINDING OF FACT

The left knee disability does not manifest any recurrent 
subluxation or lateral instability, limitation of extension, 
or limitation of flexion to 30 degrees 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
left knee anterior cruciate ligament deficiency with removal 
of medial meniscus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-
4.46, 4.71a, Diagnostic Code 5260 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in August 2004 and March 2006.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  See also Goodwin v. Peake, 22 Vet. App. 128 (2008).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  In 
this regard, the RO has obtained service treatment records, 
VA outpatient treatment records, and private treatment 
records, afforded the Veteran examinations and provided him 
an opportunity to testify before the Board. 

In addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  See 
Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination.); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  Therefore, the Board finds 
that duty to notify and duty to assist have been satisfied 
and will proceed to the merits of the Veteran's appeal.

The Veteran maintains that he is entitled to a disability 
rating greater than 20 percent for his service-connected left 
knee disability.  Disability evaluations are determined by 
evaluating the extent to which a Veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, including employment, 
by comparing the symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and the residual conditions in 
civilian life.  Generally, the degree of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  
38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings," whether it is an initial rating case or not.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In addition, in 
evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  

By way of background, service connection for the Veteran's 
left knee disability was established in November 2004, and 
the RO assigned a 10 percent evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260, effective February 27, 2004, 
the date of claim.  In a subsequent February 2005 rating 
decision, the RO increased the Veteran's evaluation to 20 
percent disabling under Diagnostic Code 5260, also effective 
February 27, 2004.  In an April 2005 rating decision, the RO 
assigned a temporary evaluation of 100 percent, effective 
February 27, 2004, based on surgical or other treatment 
necessitating convalescence.  In the same rating decision, 
the evaluation of 20 percent was continued from April 1, 
2004.  Also in the same rating decision, a 100 percent 
evaluation is assigned effective January 14, 2005, based on 
surgical or other treatment necessitating convalescence, and 
the evaluation of 20 percent was continued from August 1, 
2005.  

As indicated above, the Veteran's left knee disability, 
exclusive of temporary total evaluations is currently rated 
as 20 percent disabling under Diagnostic Code 5260, based on 
limitation of flexion.  Under this Diagnostic Code, a 20 
percent rating is warranted for flexion limited to 30 
degrees, and a 30 percent rating is warranted for flexion 
limited to 15 degrees.  Another Diagnostic Code 5261 that 
addresses limitation of motion, specifically limitation of 
extension, provides for a noncompensable evaluation when 
extension is limited to 5 degrees, a 10 percent evaluation 
when extension is limited to 10 degrees and a 20 percent 
evaluation when extension is limited to 15 degrees.  The 
Board would also note that normal flexion of the knee is 140 
degrees and normal extension of the knee is zero degrees.  
See 38 C.F.R. § 4.71a, Plate II.

Another potentially applicable Diagnostic Code in this case 
is Diagnostic Code 5257, and is assigned with evidence of 
recurrent subluxation or lateral instability.  A 10 percent 
evaluation is for assignment for slight recurrent subluxation 
or lateral instability, a 20 percent rating requires moderate 
impairment due to recurrent subluxation or lateral 
instability and a 30 percent rating requires severe 
impairment due to recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board notes that VA General Counsel has held that under 
certain circumstances, a separate disability evaluation may 
be assigned for arthritis of the knee under Diagnostic Code 
5003 in addition to the rating for instability under 
Diagnostic Code 5257.  VAOPGCPREC 9-98 and VAOPGCPREC 23-97.  

Diagnostic Code 5003 provides that degenerative arthritis 
(hypertrophic or osteoarthritis), if established by X-ray 
findings, will be rated on the basis of limitation of motion 
under the appropriate Diagnostic Codes for the specific joint 
or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  However, the Veteran's left knee disability is 
currently evaluated based on limitation of motion, so a 
separate evaluation under Diagnostic Code 5003 is not 
available since it would constitute pyramiding, or the 
evaluation of the same manifestation under different 
diagnoses or Diagnostic Codes.  See 38 C.F.R. § 4.14.  
Nevertheless, consideration must be given to the assignment 
of a separate evaluation under Diagnostic Code 5257 given the 
nature of the Veteran's left knee disability.

In evaluating the Veteran's claim under Diagnostic Codes 5260 
and 5261, the Board notes the Veteran's current symptoms do 
not assist him in obtaining the next higher 30 percent 
disability rating, as flexion to 15 degrees was not 
demonstrated, or entitlement to a separate evaluation based 
on limitation of extension.  Specifically, he demonstrated 
flexion to 130 degrees, which is noncompensable under 
Diagnostic Code 5260, and while extension was not 
specifically tested, the examination report does not make 
reference to extension being limited to 10 degrees, a finding 
that if present, the Board presumes would not have been 
overlooked by the examiner.  See December 2004 VA examination 
report.  Similarly, at the June 2005 VA examination, he 
demonstrated flexion to 95 degrees, which is noncompensable 
under Diagnostic Code 5260, and extension to zero degrees, 
which warrants a noncompensable (zero percent) rating under 
Diagnostic Code 5261.  Similarly, at the February 2006 VA 
examination, he demonstrated flexion to 95 degrees and 
extension to zero degrees.  Also, at the March 2008 VA 
examination, the Veteran demonstrated flexion to 140 degrees 
and extension to zero degrees.  Likewise, at the December 
2009 VA examination, he demonstrated flexion to 130 degrees 
and extension to zero degrees.  As such, review of the record 
shows the Veteran has never demonstrated flexion warranting 
an evaluation in excess of the currently assigned 20 percent 
evaluation, or a separate compensable evaluation based on 
limitation of extension.  

In evaluating the Veteran's claim under Diagnostic Code 5257, 
the Board notes the Veteran's current symptoms do not assist 
him in obtaining a separate evaluation based on recurrent 
subluxation or lateral instability as none is shown on the 
various examinations or in private and VA treatment records.  
At the December 2004 VA examination, the Veteran did not 
describe any instances of subluxation or instability, nor did 
the examiner find any instability, as he reported the 
Veteran's knee to have normal stability, as well as a stable 
varus to valgus stress testing, but Lachman's testing was 
positive.  At the June 2005 VA examination, the examining 
physician found no gross instabilities to varus or valgus 
stress testing, and anterior drawer and Lachman's testing 
were stable.  At the February 2006 VA examination, the 
Veteran reported that his left knee "feels unstable," but 
the examiner found no objective evidence of instability on 
clinical examination.  At the March 2008 VA examination, the 
Veteran denied any episodes of subluxation, and the examining 
physician found no gross instabilities to varus or valgus 
stress testing, and anterior drawer and Lachman's testing 
were normal.  At the December 2009 VA examination, the 
examining physician found no gross instabilities or episodes 
of subluxation.  As such, the evidentiary record does not 
contain any evidence showing the Veteran's left knee 
disability is manifested by recurrent subluxation or lateral 
instability.  

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 and the 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), require 
it to consider the Veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
disability evaluation for a disability using the limitation-
of-motion Diagnostic Codes.  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.  

In evaluating the Veteran's left knee under the criteria of 
DeLuca, supra, the Board notes that the February 2006 VA 
examiner indicated that upon repetitive motion, the Veteran's 
range of motion and joint function did not decrease.  
Subsequent VA examinations, specifically, the March 2008 and 
December 2009 VA examination reports do not demonstrate that 
the Veteran complained of pain in his left knee with 
repetitive motion.  Moreover, in the aforementioned 
examination reports, both examiners noted the lack of 
objective evidence of pain following repetitive movement, as 
well as a lack of additional limitations after repetition.  
Therefore, the Board finds an increased rating is not 
warranted based on application of 38 C.F.R. §§ 4.40 and 4.45 
and DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In an effort to afford the Veteran the highest possible 
disability rating, the Board has considered his left knee 
disability under all other Diagnostic Codes.  However, the 
Veteran has never been diagnosed with or shown to have 
ankylosis of the knee, impairment of the tibia and fibula, or 
genu recurvatum (hyperextended knee).  Therefore, 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5262, and 5263 are not for 
application.  Furthermore, ratings available under Diagnostic 
Codes 5258 for a dislocated semilunar cartilage, and 5259 for 
removal of the semilunar cartilage that is symptomatic are 
not permitted in this case as the Veteran meniscus has been 
removed, and thus cannot be "dislocated" and the Veteran 
has been assigned an evaluation in excess of the 10 percent 
available under Diagnostic Code 5259 based on symptomatic 
residuals evaluated under another Diagnostic Code.   

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
or the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.  

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008)  

In this instance, the Veteran's limitation of flexion in his 
left knee is clearly accounted for in Diagnostic Code 5260, 
which compensates for limitations of flexion.  The Board 
finds a 20 degree rating adequately addresses the Veteran's 
symptoms including time lost from work.  In this regard, it 
should be remembered, as indicated above, that the percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and the residual conditions in 
civilian life.  Generally, the degree of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

As such, the Board finds that the Diagnostic Code for the 
Veteran's service-connected disability adequately describes 
the current disability levels and symptomatology and does not 
present an exceptional disability picture, a referral for an 
extraschedular rating is not warranted.  

In view of the foregoing, the Board finds that the evaluation 
assigned in this decision adequately reflects the clinically 
established impairment experienced by the Veteran.  The 
preponderance of the evidence is against the Veteran's claim 
for an increased rating for his left knee disability under 
Diagnostic Code 5260.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 
Vet. App. at 55.


ORDER

A disability evaluation in excess of 20 percent for left knee 
anterior cruciate ligament deficiency with removal of medial 
meniscus is denied.



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


